DETAILED ACTION
Regarding claim 1, there should be language provided to describe the structural cooperation between the paddle body and the handle, e.g., a paddle body connected to the handle.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2017/0136325 (Fox) in view of U.S. Patent Application Publication Number 2011/0319207 (Berton et al., hereinafter Berton) and U.S. Patent Number 4,690,405 (Frolow).
Regarding claim 1, Figure 1 of Fox shows a pickleball paddle 100 having the recited paddle body and handle.  Figures 1 and 2A of Fox show the recited substrate 106 and two face plates 103,105.
Fox does not show an elastic member between the substrate and the face plates.  However, Figures 1A and 1B of Berton shows a paddle with a substrate 17 and two face plates 15-1,15-2; an elastic member 26 is provided between substrate 17 and each of the face plates 15-1,15-2.  Also, see Berton, paragraphs [0034] and [0035].  To provide the Fox paddle with an elastic member between the substrate and the face plates would have been obvious to one of ordinary skill in the art, in view of the teachings of Berton, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art  at the time of the invention, i.e., one skilled in the art would have recognized that the elastic member used in Berton having a relatively low modulus of elasticity than the hitting surface would allow the paddle to better absorb impact forces.
Figure 2A of Fox shows that substrate 106 has at least one hollow space but it is hexagonal, not cylindrical.  However, Fox also teaches that this space can be hexagonal or non-hexagonal.  See Fox, paragraph [0034].  It would have been an obvious matter of design choice to make the space of Fox cylindrical, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  See In re Dailey, 149 USPQ 47.
Figure 6A of Fox shows that the hollow space can be filled for energy absorption.  See Fox, paragraphs [0038]-[0044].  Fox discloses several different types of solid materials that can be used to absorb the sound but does not explicitly disclose a rolling member.  Frolow discloses that rolling members such as lead pellets or sand are well-known in the racquet art for their use as energy absorbing material.  See Frolow, column 4, lines 14-26.  The substitution of one known element (energy absorbing rolling lead pellet members as shown in Frolow) for another (solid or semi-solid materials as shown in Fox) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the rolling members shown in Frolow would have yielded predictable results, namely, to absorb much of the shock and vibration when the ball impacts the paddle.  Further, swinging and hitting a ball using the Fox paddle as modified above in the intended manner is considered to naturally result in the rolling members and elastic member behaving as described.
Regarding claim 2, Figures 1, 2B and 2C of Fox further show the space arranged perpendicular to the first and second face plates 103,105.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent Numbers 2,328,366, 3,879,035, 4,411,427 and 5,961,404 and U.S. Patent Application Publication Numbers 2003/0054907, 2006/0160641, 2011/0201461, 2013/0196799, 2016/0193793, 2017/0021248, 2017/0282030 and 2018/0104555 show other paddles.  U.S. Patent Numbers 4,057,250, 4,182,512, 4,330,125, 5,454,562, 5,613,916 and 5,772,540 and U.S. Patent Application Publication Numbers 2010/0022326 and 2012/0244957 show racquets with rolling members.  U.S. Patent Application Publication Number 2010/0247856 shows the use of elastic layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raleigh Chiu whose telephone number is (571) 272-4408.  The examiner can normally be reached on Monday-Tuesday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached on (571) 272-4463.
The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
	It is noted that all practice before the Office is in writing (see 37 C.F.R. § 1.2) and the proper authority for action on any matter in this regard are the statutes (35 U.S.C.), regulations (37 C.F.R.) and the commentary on policy (MPEP).  Therefore, no telephone discussion may be controlling or considered authority of Petitioner’s/Caller’s action(s).


	
	/RALEIGH W CHIU/               Primary Examiner, Art Unit 3711